Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-4, 10-13, 18-19 and 21-24 are pending. 
Claims 1, 3, 10, 12 and 18 were amended or newly added in the Applicant’s filing on 12/23/2020.
Claims 7, 15 and 20 were cancelled in the Applicant’s filing on 12/23/2020.
This office action is being issued in response to the Applicant's filing on 12/23/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10-13, 18-19 and 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method or a system configured to perform a payment method comprising receiving transaction information from a merchant, the transaction information comprising an identification of a good or service to purchase and a payment instruction, wherein the payment instruction comprises an issuer or payment provider and a less than complete payment account identifier for the transaction; identifying and authenticating the individual based on the payment instruction; determining the issuer or payment provider and the less than complete payment account identifier from the payment instruction; requesting a payment identifier associated with the less than complete payment account identifier from the issuer or payment provider; receiving the payment identifier from the issuer or the payment provider; and providing the payment identifier to the merchant. 
These limitations, as drafted, is a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process a payment, which is a fundamental economic principle, and thus grouped as a certain method of organizing human interactions. Accordingly, the claim recites an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-3, 11-13, 19 and 21-24 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 10 and 18. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-13, 18-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 1 states “less than complete payment identifier." Claim language fails to indicate what constitutes a “complete payment identifier." As said complete payment identifier could be any identifier, said claim limitation fails to establish any limitations upon the “less than complete payment identifier.”
Claims 10 and 18 suffer from similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 10-13, 18-19 and 22-24 is/are rejected 35 U.S.C. 103 as obvious over Priebatsch (US PG Pub. 2015/0081550) in view of Nelsen (US PG Pub. 2015/0142673).
Regarding Claim 1, Priebatsch discloses a method for biometric payments comprising:
in merchant backend information processing apparatus comprising at least one computer processor:
receiving transaction information from a merchant terminal (merchant system or scanner) comprising an identification of a good or service to purchase (purchase data) and a spoken biometric payment instruction (spoken selection) from an individual at the merchant terminal (merchant system or scanner), wherein the spoken biometric payment instruction comprises an issuer or payment provider and a less than complete payment account identifier (identification of AMEX or VISA) for the transaction. (see fig. 3; para. 8 and 25-32);
identifying and authenticating (validating) the individual based on the spoken biometric payment instruction (voiceprint) by identifying a registered voice biometric (voice sample) in a database of registered voice biometrics (voice samples) matching the spoken biometric payment instruction. (see fig. 3; para. 8, 25 and 28);
determining the issuer or payment provider and the less than complete payment account identifier (identification of AMEX or VISA) from the spoken biometric payment instruction. (see para. 32);
requesting a payment associated with the less than complete payment account identifier from the issuer or the payment provider. (see para. 24 and 32-33); 
receiving payment from the issuer or the provider. (see para. 33); and
providing the payment acknowledgement to the merchant terminal. (see para. 24 and 33).
	Priebatsch does not explicitly teach a method wherein the requested and received payment is a payment token; or wherein the provided payment acknowledgment is a payment token, although Prietbatsch discloses payment transactions are performed with payment tokens (see para. 3-4).
	Nelson discloses a method comprising:
receiving transaction information from a merchant terminal (token requestor device operated by a merchant) comprising an issuer or payment provider and a less than complete payment account identifier (card product identifier) for the transaction. (see fig. 4; para. 44 and 105); 
requesting a payment token associated with the less than complete payment account identifier from the issuer or the payment provider. (see fig. 4); 
receiving payment token from the issuer or the provider. (see fig. 4-5 ); and
providing the payment tokent to the merchant terminal. (see fig. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Priebatsch to allow for the requesting and provision of a payment token, as Prietbatsch and Nelsen, disclose that requesting and provision of payment tokens to fund a financial transaction are standard and conventional.
Regarding Claim 2, Priebatsch discloses a method wherein the transaction information further comprises at least one of a terminal identifier and a merchant identifier. (see para. 28).
Regarding Claim 3, Priebatsch discloses a method wherein the spoken biometric payment instruction comprises at least one of audio and video of the individual speaking a payment instruction. (see para. 20).
Regarding Claim 4, Priebatsch discloses a method wherein the video comprises a plurality of images. (see para. 20).
Regarding Claims 10-13 and 18-19,  such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 
Regarding Claim 22, Priebatsch discloses a method comprising capturing an image of the individual; wherein the information processing apparatus further authenticates the individual based on the image of the individual (facial recognition). (see para. 21).
Regarding Claims 23-24,  such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch and Nelsen, as applied to Claims 1 above, and further in view of Ihm (US PG Pub. 2012/0209630).
Regarding Claim 21, Preibatsch does not teach a method further comprising: receiving a location of the merchant terminal; receiving a GPS signal from a plurality of mobile electronic devices including a mobile electronic device of the individual; wherein the at least one computer processor further authenticates the individual based on the location of the merchant and a current GPS signal of the mobile electronic device.
Ihm discloses a method further comprising:
receiving a location of the merchant terminal. (see para. 13); 
receiving a GPS signal from a plurality of mobile electronic devices including a mobile electronic device of the individual. (see para. 13); 
wherein the at least one computer processor further authenticates the individual based on the location of the merchant and a current GPS signal of the mobile electronic device. (see para. 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Priebatsch and Nelsen to incorporate a location validation process, as disclosed by Ihm, as location validation is a standard and conventional means to authenticate payment transactions.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines.
Specifically, Applicant argues:
Applicant respectfully disagrees - simply telling a merchant “Please debit my MASTERCARD account, account number 12345, for the set of golf clubs I wish to purchase” is not a fundamental economic practice because, absent the full account identifier, such as the complete credit card number, expiration date, and CVV, the merchant cannot conduct the transaction. Thus, Applicant has amended the claims to specify that the spoken biometric payment instruction comprises a less than complete payment account identifier. An example of such is the payment instruction “I would like to pay using my Freedom Credit Card.” See, e.g., Appl’n, ¶ 0037. (“I would like to pay using my Freedom Credit Card.”); see also e.g., id. at ¶ 0064. Thus, the additional elements in the amended claims do not recite a fundamental economic practice, and integrate the alleged abstract idea into a practical application. see Arguments, pp. 8-9.

The Examiner respectfully disagrees.
Examiner is uncertain why the Applicant believes providing a less than complete payment identifier is an additional element. It is an element of the fundamental economic practice (i.e. the abstract idea), not an element in addition to the fundamental practice.

For example …
Mr. Smith: “Please charge the golf clubs to my account, Perkins.”
Perkins: “Yes sir.” And Perkins retrieves the information on file pertaining to Mr. Smith’s account necessarily to complete the transaction.
And that’s before you even address the issues regarding the term “less than complete payment identifier” which is not defined in the claims or the specification. Even in the arguments, the term is explained by example. The Applicant argues that “the full account identifier, such as the complete credit card number, expiration date, and CVV.” see Arguments, p. 8.  An example is not a definition. 
Applicant also argues:
Thus, the additional elements in the amended claims do not recite a fundamental economic practice, and integrate the alleged abstract idea into a practical application. These additional elements apply the alleged abstract idea in a meaningful way other beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Moreover, they improve the technology associated with conducting contactless payments. see Arguments, p. 9.

The Examiner respectfully disagrees.
 The fact that the information provided to the system is “less than complete payment account identifier” is not an additional element. It is an element of the fundamental economic practice (i.e. the abstract idea), not an element in addition to the fundamental practice.
There is no evidence in the specification or the prior art that the claimed invention is improving technology. An improvement to technology requires an actual improvement to the technology itself, either by addressing a technology-based problem (e.g. DDR Holdings, LLC v. Hotels.com (Fed. Cir. 2014)), improving the functioning of technology (e.g. Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2016)) or expanding the capabilities of technology (e.g. McRO, Inc. v. Bandai Namco Games America Inc. (Fed. Cir. 2016)). However, in the claimed invention there is no evidence that the computer or related technology is operating in a manner other than its known and standard capabilities. 
The October 2019 Update: Subject Matter Eligibility memorandum recites:
Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.



§103 Rejection
Applicant argues that the previously proposed modification of the prior art (Priebatsch) was improper.
Specifically, the Applicant argues:
First, Applicant respectfully submits that the proposed modification to Priebatsch appears to be based solely on hindsight. Nothing in Priebatsch suggests that the same biometric payment instruction may be used for multiple purposes. see Arguments, p. 10.

The Examiner respectfully disagrees.
In response to applicant's argument concerning impermissible hindsight, Examiner asserts that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, reconstruction is proper." see In re McLaughlin, 170 USPQ 209, 212 (CCPA 1971). 	In the instant case, as stated in the Advisory Action issued on 6/18/2020, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Preibatsch by integrating two component claim elements contained in Preibatsch (i.e. two instructions) into one integrated claim element (i.e. one instruction) wherein each component claim element continues to serve the same function. In the integration, each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the integration were predictable. see MPEP §2144.04 (VI)(B).
The proposed combination is not based on “knowledge gleaned only from applicant's disclosure” but based on court precedent that combination of two component claim elements into one integrated claim element is per se obvious.
As to Priebatsch containing no motivation for the proposed modification, the courts have stated that “[a] suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the In re Kahn, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Examiner asserts that he can and/or has provided such “articulated reasoning” to support the legal conclusion of obviousness.
Applicant further argues:
In fact, according to Priebatsch, capturing the biometric for authentication and for a payment instruction cannot be combined into a single step as proposed. Specifically, Priebatsch discloses a multi-step process, where (1) the customer’s biometrics are captured; (2) the biometrics are provided to a validation server and/or payment processor; (3) payment information associated with the customer is retrieved from a customer database; (4) the customer is prompted for account selection; and (5) the customer provides the account selection. see Priebatsch, ¶¶ 0030-32. According to Priebatsch, the customer’s selection is guided by the accounts on file. Id. at ¶ 0032. Modifying Priebatsch as proposed involves much more than integrating the biometric capture and the payment instruction capture, as the payment instruction capture cannot happen until the biometric are validated and the payment information for the customer is retrieved. Thus, because there is no suggestion to use the biometrics for both authentication and payment selection -nor is this even possible with Priebatsch, this rejection is improper, as it would render Priebatsch unsuitable for its intended purpose. See MPEP 2143. see Arguments, pp. 10-11.

The Examiner respectfully disagrees.
The intended purpose of Priebatsch is to verify the validity of payment transactions. see para. 2. Combining the biometric input with a payment instruction input does not frustrate the intended purpose of verifying the validity of payment transactions.
Yes, Priebatsch would operate differently than disclosed but that would not render Priebatsch unsuitable for its intended purpose of verifying the validity of payment transactions.
For example, the intermediate step of retrieving the payment information prior to the payment instruction could be eliminated. It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the intermediate step of retrieving the payment information prior to the payment instruction, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        April 2, 2021